Citation Nr: 0938827	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-35 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rectal disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 
1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board denied the claim on appeal 
by a July 2007 decision.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a July 2008 Joint Motion for Remand (Joint 
Motion), the Court remanded this appeal in July 2008 for 
development in compliance with the Joint Motion.  In a 
November 2008 decision, the Board vacated the July 2007 
decision and remanded the claim for compliance with the July 
2008 Joint Motion.


FINDINGS OF FACT

1.  An April 1985 Board decision denied the Veteran's claim 
of entitlement to service connection for a rectal disorder.

2.  Evidence associated with the claims file since the April 
1985 Board decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a rectal disorder.


CONCLUSION OF LAW

The evidence received since the April 1985 Board decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for a rectal disorder is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  After initial adjudication, a letter dated in 
March 2009 satisfied the duty to notify provisions, after 
which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The Veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.

The Veteran has repeatedly referred to three private 
physicians who have treated him for his rectal disorder.  
There are currently no medical records associated with the 
claims file from two of these private physicians.  However, 
the evidence of record shows that VA properly requested 
records from these private physicians in January 2004 and 
December 2004.  The Veteran was properly informed of the 
action taken to obtain these records by letters dated in 
January 2004 and December 2004.  Furthermore, the December 
2004 letter identified the specific records that could not be 
obtained, explained the efforts that were made to obtain 
those records, and noted the further actions to be taken by 
VA with respect to the claim.  Accordingly, VA's duty to 
assist the Veteran has been satisfied with regard to the 
evidence that has not been obtained.

In a January 2007 videoconference hearing before the Board, 
the Veteran stated that he had received emergency room 
treatment for his rectal disorder in 2003 or 2004.  While no 
attempt has been made to obtain these records, the Veteran 
stated that the medical examiners "gave me ointments and 
some medicated pads and referred me to . . . a specialist in 
that area. . . . I didn't go see him."  Accordingly, the 
evidence indicates that the emergency room records would be 
limited, at most, to examination, diagnosis, and treatment.  
As the determination of the issue on appeal is based on the 
lack of etiological evidence, the emergency room records 
would not be relevant to the decision.  Accordingly, VA's 
duty to assist the Veteran does not require that an attempt 
be made to obtain the emergency room records.  See 38 
U.S.C.A. § 5103A(b).  In addition, although the Veteran was 
not examined for the purpose of addressing his claim to 
reopen the issues of entitlement to service connection for a 
rectal disorder, VA is not required to provide such an 
examination for a claim to reopen a finally decided decision.  
See 38 C.F.R. § 3.159(c).

Finally, the entire basis for the July 2008 Court remand was 
that the Veteran had not been properly notified of the 
evidence required to substantiate a claim on the basis of new 
and material evidence.  For this reason alone, the claim was 
remanded to the Board, which then vacated and remanded the 
decision again to rectify this error.  Not only has the 
Veteran now received proper notification in the form of the 
March 2009 letter, his representative was clearly 
sufficiently aware of the regulations to raise that specific 
issue with the Court.  Despite this clear evidence that the 
Veteran and his representative are aware of the evidence that 
is required to substantiate the claim on appeal, no medical 
evidence has been received by VA since February 2004, over 
5.5 years ago, and no evidence of any kind has been received 
by VA since January 2007, 6 months prior to the date of the 
Board's now-vacated denial of the claim.  Thus, the following 
decision in this case is identical that issued in July 2007 
and the only result of the Veteran's appeal has been to delay 
the date of the decision by over 2 years.  "[T]he duty to 
assist is not always a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Thus, VA's duty to assist has been fulfilled.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

An April 1985 Board decision denied the Veteran's claim of 
entitlement to service connection for a rectal disorder on 
the basis that a rectal disorder preexisted military service 
and was not aggravated by military service.  The relevant 
evidence of record at the time of the April 1985 Board 
decision consisted of the Veteran's service treatment 
records, a December 1980 private medical record, a December 
1983 VA medical examination report, and a transcript of an 
August 1984 hearing before the RO.  The April 1985 Board 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2003, a claim to reopen the issue of entitlement 
to service connection for a rectal disorder was received.  
Evidence of record received since the April 1985 Board 
decision includes private medical records dated from May 1999 
to July 1999, a January 2004 statement from the Veteran, and 
a transcript of a January 2007 videoconference hearing before 
the Board.  All of the evidence received since the April 1985 
Board decision is "new" in that it was not of record at the 
time of the April 1985 Board decision.  However, none of the 
evidence received since the April 1985 Board decision is 
material as it is does not provide medical evidence that the 
Veteran's rectal disorder was incurred in or aggravated by 
military service.  Accordingly, the evidence received since 
the April 1985 Board decision does not raise a reasonable 
possibility of substantiating the Veteran's claim.

Since the additional evidence received since the August 1985 
Board decision is not material and does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a rectal disorder.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a rectal disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


